             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION

RONALD KLUBEK and                         )
JOANNE KLUBEK,                            )
                                          )
       Plaintiffs,                        )
                                          )    CIVIL ACTION NO.
vs.                                       )    4:18-cv-00261-WTM-CLR
                                          )
SMITH & NEPHEW, INC.,                     )
                                          )
       Defendant.                         )

                        ORDER STAYING DISCOVERY

       Plaintiffs Ronald Klubek and Joanne Klubek and Defendant Smith &

Nephew, Inc. have filed a Renewed Joint Motion to Stay Discovery. The Court

having considered the Motion and for good cause shown,

       IT IS HEREBY ORDERED that the Motion is GRANTED. The

commencement of discovery in this matter shall be stayed until April 19, 2019 to

permit the parties to finalize their settlement of this matter and file a motion to

dismiss with the Court. Rule 26(a)(1) disclosures shall be served within 10 days

of said date, unless extended for good cause shown.

       IT IS SO ORDERED, this 20th day of March, 2019.



                                   ___________________________________
                                   __
                                    ________
                                           __________
                                                    _____
                                                        _____
                                   HONORABLE
                                   HONNORAABLE CHRISTOPHER
                                                CHRISTOPPHER L. RAY
                                   UNITED STATES
                                           STATE   MAGISTRATE JUDGE
                                                ES MAGISTRA
                                   SOUTHERN DISTRICT OF GEORGIA
